NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 28, 2020
                                 Decided June 5, 2020

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 19-3017

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                        No. 13-cr-10063-002

NICHOLAS HAND,                                  Sara Darrow,
    Defendant-Appellee.                         Chief Judge.

                                       ORDER

        Nicholas Hand pleaded guilty in 2015 to conspiring to manufacture
methamphetamine, 21 U.S.C. §§ 841(a)(1), 846, and was sentenced to time served with
four years of supervised release. Near the tail end of Hand’s term of supervision, the
probation office petitioned to revoke his release based on two alleged violations:
possessing and using methamphetamine, and beating someone with a baseball bat. (The
latter resulted in a two-year sentence in state prison for aggravated battery.) After Hand
admitted to both violations at a hearing, the district judge revoked his supervised
release and sentenced him to 18 months in prison (to be served consecutive to his state
sentence) with no further supervised release.
No. 19-3017                                                                           Page 2

        Hand filed a notice of appeal, but his lawyer asserts that the appeal is frivolous
and moves to withdraw. See Anders v. California, 386 U.S. 738 (1967). A defendant who
appeals a revocation order does not have an unqualified constitutional right to counsel,
so the Anders safeguards need not govern our review. Gagnon v. Scarpelli, 411 U.S. 778,
789–91 (1973). Even so, our practice is to apply them. See United States v. Brown, 823 F.3d
392, 394 (7th Cir. 2016). Counsel’s brief explains the nature of the case and addresses
potential issues that this kind of appeal might involve. Because counsel’s analysis
appears adequate, we limit our review to the subjects he discusses and those that Hand
raises in response. See 7TH CIR. R. 51(b); United States v. Bey, 748 F.3d 774, 776 (7th Cir.
2014).

       Counsel does not tell us, as he should, whether Hand wishes to challenge the
revocation decision or the admissions upon which it was based. See United States v.
Wheeler, 814 F.3d 856, 857 (7th Cir. 2016); United States v. Knox, 287 F.3d 667, 671 (7th Cir.
2002). It appears, though, that Hand does not want to challenge either the revocation or
his admissions: In both his Rule 51(b) response and in a letter to the district court after
the revocation hearing, Hand objects only to his sentence. In any case, Hand could not
raise on appeal a plausible challenge to revocation. A judge must revoke supervised
release if the judge finds that the defendant possessed a controlled substance, 18 U.S.C.
§ 3583(g); United States v. Jones, 774 F.3d 399, 403 (7th Cir. 2014), and Hand admitted to
such possession in the district court and does not retract his admission on appeal.

       Counsel first explores whether Hand could raise any nonfrivolous challenge to
the calculation of his imprisonment range but correctly concludes that he could not.
Hand did not object to the judge’s calculation, which was based on the policy statement
of the Sentencing Guidelines, so our review would be for plain error. See Wheeler, 814
F.3d at 857. The judge correctly determined that Hand’s aggravated battery conviction,
his most serious violation, qualifies as a Grade A violation under U.S.S.G. § 7B1.1(a). See
720 ILL. COMP. STAT. 5/12-3.05. Based on this classification and a criminal-history
category III from Hand’s original sentencing, the judge correctly calculated the policy-
statement range to be 18 to 24 months in prison. See U.S.S.G. § 7B1.4(a). And the judge’s
order that Hand serve the term of federal imprisonment after his new state sentence is
also consistent with the relevant policy statement. See id. § 7B1.3(f).

      Next, counsel considers whether Hand could reasonably challenge his 18-month
sentence as substantively unreasonable but rightly concludes that he could not. Our
review would be highly deferential, asking only whether the sentence was plainly
unreasonable. See United States v. Raney, 842 F.3d 1041, 1043 (7th Cir. 2016). We would
No. 19-3017                                                                        Page 3

not consider it plainly unreasonable. The district judge sentenced Hand at the bottom of
the Guidelines’ policy-statement range, so we may and do presume the sentence to be
reasonable. Rita v. United States, 551 U.S. 338, 347–51 (2007); United States v. Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005). Nothing in the record would rebut that presumption.
The judge adequately explained the factors that went into her decision, including (1) the
serious nature of Hand’s continued drug use; (2) the mitigating factors of his success in
“taking care of [his] kids” and his role as the “stable” parent; and (3) the “extraordinary
variance” that he received at his original sentencing (time served instead of the five-
year mandatory minimum for manufacturing methamphetamine, 21 U.S.C.
§ 841(b)(1)(B)). See 18 U.S.C. § 3553(a); Raney, 842 F.3d at 1043. Because Hand’s original
sentence was a downward variance from the Guidelines, the policy statement suggests
that an upward variance for the violations of supervised release may be warranted. See
U.S.S.G. § 7B1.4 cmt. n.4. But the judge did not impose an upward variance, thus further
establishing that Hand could not plausibly attack his sentence as unreasonable.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.